Citation Nr: 0500779	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a compensable disability evaluation for 
chronic arthralgia of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1992 
to October 1994, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2004, 
and that development was completed by the RO.  The case has 
since been returned for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chronic arthralgia of the left knee is not 
productive of symptomatology, such as ankylosis, recurrent 
subluxation or lateral instability, limitation of flexion, 
limitation of extension, or functional loss due to pain or 
weakness.


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
arthralgia of the left knee have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5299-5259 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for an increased evaluation in 
January 2000, and thereafter, in a rating decision dated in 
February 2000, the benefits were denied.  Only after those 
rating actions were promulgated did the RO, in a letter dated 
in February 2004, specifically provide notice to the claimant 
regarding what information and evidence was necessary to 
substantiate his claim as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the appellant had been 
provided with a copy of the rating decision dated in February 
2000, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations, including the schedular criteria, were 
reiterated in a Statement of the Case dated in April 2000 as 
well as in Supplemental Statements of Case dated in May 2000 
and May 2004.  In addition, the Board remanded the case in 
January 2004 for further development, which included 
informing the veteran of the enactment of the VCAA and its 
provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudications of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in April 2000 and 
November 2002 in connection with his claim for an increased 
evaluation, which were conducted by physicians who rendered 
relevant opinions as to the issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

A rating decision dated in February 1995 granted service 
connection for chronic arthralgia of the left knee secondary 
to tendonitis and assigned a noncompensable disability 
evaluation effective from October 12, 1994.  The veteran 
later filed a claim for an increased evaluation in January 
2000, and a subsequent rating decision dated in February 2000 
denied that claim.  During the pendency of the appeal, the 
noncompensable evaluation has remained in effect until the 
present time.

The veteran was afforded a VA examination in April 2000 
during which he reported that his left knee continued to 
bother him.  He experienced more popping in his knee, but 
there was less aching, and he was able to perform all of the 
activities of daily living.  Although his back pain did limit 
him, he could drive, climb stairs, and walk half a mile as 
well as scuba dive.  He had been working as a mailman since 
1995, but did not work from March 1999 to November 1999 due 
to a motor vehicle accident.  He later returned to work, but 
had been off again since January 2000.  A physical 
examination did not reveal the veteran to be in any acute 
distress, and he was ambulatory.  His left knee had a normal 
range of motion with extension to zero degrees and flexion to 
140 degrees.  Although there was some popping, there was no 
tenderness or swelling, and an x-ray of the veteran's knee 
was normal.  The examiner commented that the veteran's 
physical examination was unremarkable and listed his 
diagnosis as a ligament injury of the left knee which dated 
from his military service.  The examiner indicated that a 
more specific diagnosis could not be made at the time.

The veteran was also afforded a VA examination in November 
2002 during which he complained of pain, stiffness, and lack 
of endurance in his left knee.  In particular, he stated that 
he had pain when he climbed the stairs at work and that he 
had stiffness in the morning and after sitting for a 
prolonged period of time.  He described his pain as sharp and 
rated it as generally being a two or three out of a scale of 
one to ten.  He also noted that the level of pain sometimes 
increased to a seven.  He experienced this pain in his 
lateral and upper patella, which also radiated into his 
quadriceps.   The veteran denied having any weakness, 
swelling, heat, or redness.  Although he did have increased 
difficulty with stair climbing, he was able to continue with 
his work.  The veteran had not required the use of crutches, 
braces, canes, or corrective shoes, nor did he have any 
surgery or new injury to his left knee.  He did not have 
episodes of dislocation or recurrent subluxation, and there 
was no history of inflammatory arthritis or constitutional 
symptoms.  The veteran was independent in his personal 
hygiene and usual activities of daily living.  

A physical examination revealed his left knee to have 
extension of 140 degrees out of 125 degrees and flexion of +5 
degrees out of 0 degrees.  The medial and lateral collateral 
ligaments were stable to varus and valgus stressors in 
neutral and in 30 degrees of flexion.  The anterior and 
posterior cruciate ligaments were assessed by applying the 
Lachman's test and posterior drawer test, and there was no 
motion.  The medial and lateral menisci were assessed using 
the McMurray's test, and there was no pain, pivot shift, or 
locking.  The veteran did have a positive patellar grind 
test, and the patella was noted to track laterally in the 
femoral groove and to contact the lateral condyle on full 
extension from flexion.  The examiner noted that the joint 
was not painful on range of motion, but did indicate that the 
veteran did seem to be additionally limited by lack of 
endurance.  Objective evidence of painful motion included 
edema of the superior and lateral patellar bursa.  The 
veteran's gait was smooth and steady, and he turned his left 
foot laterally and did not use his quadriceps eccentrically.  
There was increased wear on the lateral surface of his left 
shoe.  There was no ankylosis present, and the veteran did 
not have a prosthesis.  The examiner diagnosed the veteran 
with a congenital varus knee deformity of both the left and 
right knees as well as with patellofemoral syndrome secondary 
to the congenital varus knee deformity.  As such, the 
examiner stated that it was not likely that the veteran's 
current left knee disorder was related to his service-
connected activities.  In this regard, the examiner stated:

	Although the veteran was treated once 
for complaints of knee pain on active 
duty, there is no evidence of chronic 
and continuous complaints in the 
service medical records to support a 
claim that his congenital valgus 
deformity of his bilateral knees or the 
secondary patellofemoral syndrome was 
aggravated by his active duty service.  
There is evidence that the veteran has 
been bothered by his bilateral knee 
condition intermittently since leaving 
active duty, however, these incidents 
are not greater than would be expected 
had the veteran never entered active 
service, considering his congenital 
varus knee deformity.  The veteran was 
granted service connection for his left 
knee condition based on VA examination 
of 2/6/95.  Examiner did not have 
access to the veteran's service medical 
records.  Examiner did not opinion that 
the condition of the left knee was 
service-connected.

The veteran's representative submitted a statement in 
November 2004 in which he disagreed with the November 2002 VA 
examiner's opinion that the veteran's current symptomatology 
in the left knee was unrelated to his service-connected 
disability.


Law and Analysis

The veteran contends that the current evaluation assigned for 
his chronic arthralgia of the left knee does not accurately 
reflect the severity of that disability.  More specifically, 
he maintains that the symptomatology associated with the 
disability warrants a compensable evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5259 as analogous to 
the removal of semilunar cartilage.  Rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available. 38 C.F.R. § 4.20.  

Under Diagnostic Code 5259, a 10 percent evaluation is 
warranted for the symptomatic removal of semilunar cartilage.  
Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a compensable evaluation 
for his chronic arthralgia of the left knee. The medical 
evidence does not show his service-connected chronic 
arthralgia to be symptomatic.  In this regard, the April 2000 
VA examiner stated that the veteran's physical examination 
was unremarkable.  He was not in any acute distress, and he 
had normal range of motion with extension to zero degrees and 
flexion to 140 degrees.  Although there was some popping, 
there was no tenderness or swelling, and an x-ray of the 
veteran's knee was normal.  The veteran also told the April 
2000 VA examiner that he was able to perform all of the 
activities of daily living and that he could drive, climb 
stairs, and walk half a mile.  Thus, the veteran's chronic 
arthralgia of the left knee is not productive of 
symptomatology that would more closely approximate a 
compensable evaluation.  The Board does acknowledge that the 
November 2002 VA examination found the veteran to have 
symptomatology, such as a positive patellar grind test and 
painful motion as well as additional limitation from lack of 
endurance; however, the examiner diagnosed the veteran with a 
congenital varus knee deformity and specifically stated that 
such symptomatology was a manifestation of that disorder and 
not his service-connected chronic arthralgia.  Although the 
veteran has disagreed with November 2002 VA examiner's 
findings, the Board notes the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that the 
veteran is not entitled to a compensable evaluation for 
chronic arthralgia of the left knee under Diagnostic 5259.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of the knee, 
recurrent subluxation or lateral instability, limitation of 
flexion, and limitation of extension, the Board finds that 
the criteria for a compensable evaluation are simply not met. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, and 
5261 (2004). Therefore, an increased evaluation is not 
warranted under the provisions of Diagnostic Codes 5256, 
5257, 5260, and 5261 (2004).  

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this 
regard, the Board observes that the VA Office of the General 
Counsel (OGC) issued an opinion stating that limitation of 
motion is a relevant consideration under Diagnostic Code 5259 
and that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.  However, an increased 
evaluation for the veteran's chronic arthralgia of the left 
knee is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the veteran's disability is 
productive of any functional impairment.  In this regard, the 
Board notes that the veteran's left knee has a normal range 
of motion and that he was able to perform all of the 
activities of daily living, including driving, climbing 
stairs, and walking half a mile.  The Board does acknowledge 
that the November 2002 VA examination found him to have 
painful motion and additional limitation from lack of 
endurance; however, as discussed above, the examiner found 
that such symptomatology is not a manifestation of the 
veteran's service-connected chronic arthralgia of the left 
knee.  As such, the veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  As 
such, the Board is of the opinion that the veteran's 
disability more closely approximates a noncompensable 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's chronic arthralgia of the left 
knee.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected chronic arthralgia of the left 
knee has caused marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's chronic arthralgia of the left knee.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's chronic arthralgia of the left knee under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

A compensable evaluation for chronic arthralgia of the left 
knee is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


